DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Para [0035] as well as table 1 recite the units of fluence as “j/cm2” however this should be read as “j/cm2”.  
Appropriate correction is required.



Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  claims 15 and 16 recite the units of fluence as “j/cm2” however this should be read as “j/cm2” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the laser light energy has a pulse rate selected from between 1/2 Hz and 3 Hz”.  It is unclear if the pulse rate is a range between the two values or if the pulse rate is selected between the two values.  Para [0029] of the specification recites “In another aspect , the pulse rate may be either 1 Hz or may be selected from between 1/2 Hz and 3 Hz”.  For examination purposes the limitation will be read as a pulse rate being selected between the two values.
Claim 5 recites the limitation "the vicinity".  The vicinity has not yet been previously defined in claim 1 therefore there is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the limitation will be read as “a vicinity”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 5, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uebelhoer (US 20110190745 A1) and further in view of Leclère et al. NPL 2015 (“Efficacy and Safety of Laser Therapy on Axillary Hyperhidrosis After One Year Follow-Up:A Randomized Blinded Controlled Trial”) and Altshuler (US 20100036295 A1) as evidenced by Wang et al. NPL 2010 (“Detection of lipid in atherosclerotic vessels using ultrasound-guided spectroscopic intravascular photoacoustic imaging”).
Regarding Claim 1, Uebelhoer discloses a cosmetic method of treating sweat glands being surrounded in the human body by fat layers (Abstract – “To decrease sweat production in a plurality of sweat glands, the electromagnetic radiation is delivered to a dermal interface”, Fig.7 shows the treatment focal region surrounded by fatty tissue, the title is showing that it is a treatment for sweat glands therefore the focal region of treatment is a sweat gland surrounded by fatty tissue) the method comprising:
providing a source of laser light energy (Para [0043] – “In various embodiments, the energy source 158 can be an incoherent light source, a coherent light source (e.g., a laser), a microwave generator, or a radio-frequency generator.”); and
applying laser light energy (Para [0043] - In various embodiments, the energy source 158 can be an incoherent light source, a coherent light source (e.g., a laser), a microwave generator, or a radio-frequency generator) to one or more portions of the human body containing the sweat glands (Abstract – “A treatment of sweat glands in a target region of skin”), wherein the laser light energy is applied at one or more wavelengths […] to target and disrupt the sweat glands and reduce hyperhidrosis (Para [0019] – “Electromagnetic radiation is generated having a wavelength of about 700 nm to about 1,800 nm, and delivered to a dermal interface defined by a dermal region and a subcutaneous fat region of the target region of skin. The treatment can cause thermal injury to the dermal region, the subcutaneous fat region and/or the dermal interface to decrease sweat production in a plurality of sweat glands”).
Conversely Uebelhoer does not teach wherein the laser light energy is applied at one or more wavelengths at which a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude, thereby increasing temperature of the sweat glands above Damaging Temperature Threshold (DTT) of the sweat glands and temperature of the fat layers below the DTT of the fat layers, to thereby selectively target and disrupt the sweat glands.
As cited above Uebelhoer discloses an electromagnetic energy radiation range with a wavelength between 700nm and 1,800nm which includes wavelengths of the one or more wavelength claimed as evidenced below by Wang et al. however Leclère et al. hereinafter Leclère discloses a specific wavelength as disclosed below.
	Leclère discloses wherein the laser light energy is applied at one or more wavelengths (pg. 173 right col. conclusion – “In this study, the laser at 924/975 nm combined with curettage was determined to be the optimal treatment option of those tested for axillary hyperhidrosis”), although Leclère does not explicitly disclose wavelengths at which a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude evidentiary reference Wang et al. below provides evidence to show at least one wavelength (975nm) provides the claimed ratio, Leclère further discloses thereby increasing temperature of the sweat glands above Damaging Temperature Threshold (DTT) of the sweat glands (Pg. 178 right col. third para. – “The two wavelengths of the laser device can damage the glands in both the superficial dermis and the subcutaneous tissue.”)
Leclère is an analogous art considering it is in the field of treating hyperhidrosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the laser light wavelength of Leclère to achieve the same results. One would have motivation to combine because “This treatment was safe, with few side effects and long standing effect at one year follow-up.” (Leclère Pg. 179 left col. conclusion).
As an evidence, Wang et al. hereinafter Wang teaches the 975nm wavelength of Leclère being a wavelength at which a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude. On Pg.4891 Fig. 1 the optical absorption spectra of various tissue types is shown including water and fat.  This spectra shows that at 975nm there is a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude. Therefore, it would have been obvious to one of ordinary skill in the art to use the wavelength of Leclère as evidenced by Wang because Wang shows that the water of the sweat glands would absorb significantly more laser energy than fat and therefore the sweat glands would increase in temperature quicker than fat.
Conversely Uebelhoer and Leclère as evidenced by Wang do not teach thereby increasing temperature of the fat layers below the DTT of the fat layers to thereby selectively target and disrupt the sweat glands.
	However Altshuler hereinafter Altshuler (2010) discloses thereby increasing temperature of the fat layers below the DTT of the fat layers to thereby selectively target and disrupt the sweat glands (Para [0067] – “The spectral composition of the source can be either narrow- or broad-band, with the range of wavelengths between 400 nm and 2000 nm”, Para [0050] – “cooling of the fat tissue can be preceded by or followed by heating the fat to a temperature below its damage threshold”, Para [0061] – “Depending on the surface temperature and the duration of application, a number of processes can be initiated in the fatty tissues and the other tissues…temporal or permanent dysfunction of follicles, sebaceous and sweat glands”).
Altshuler (2010) is an analogous art considering it is in the field of treating skin tissue skin using thermal treatments.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate increasing of the temperature of fat layers below the DTT of fat layers of Altshuler (2010) to achieve the same results. One would have motivation to combine because “Thermal cycling, which includes both cooling and heating phases on the external surface of the skin, has been used to lessen the pain and/or discomfort and unwanted tissue damage outside the target treatment region”. (Altshuler (2010) - Para [0061]).
Regarding Claim 2, Uebelhoer, Leclère, Wang, and Altshuler (2010)  disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further discloses wherein the laser light energy is delivered in continuous wave (Para [0043] – “the beam of radiation can be a pulsed beam, a scanned beam (e.g., a scanned continuous wave (CW) beam), or a gated CW beam”).
Regarding Claim 3, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further teaches wherein the laser light energy is pulsed (Para [0043] – “the beam of radiation can be a pulsed beam, a scanned beam (e.g., a scanned continuous wave (CW) beam), or a gated CW beam”).
Regarding Claim 4, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose discloses all the elements of the claimed invention as cited in claims 2 and 1.
Uebelhoer further discloses the laser light energy has a pulse rate has selected from between ½ Hz and 3 Hz (Para [0049] – “In various embodiments, the beam of radiation can be delivered at a rate of between about 0.1 pulse per second and about 10 pulses per second, although faster and slower pulse rates can be used depending on the application”, 1Hz = 1 cycle per second therefore equal to 1 pulse per second, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”).
Regarding Claim 5, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further discloses a step of cooling the human body in the vicinity of the application of the laser light energy (Para [0019] – “An epidermal region of the skin can be cooled at least one of before, during or after delivering the electromagnetic radiation to the dermal interface in the target region of skin”).
Regarding Claim 12, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further discloses providing a handpiece to deliver the laser light energy (Fig.4 – 170) and wherein the handpiece includes an open cavity tip and a source of vacuum (Fig.8, Para [0066] - “FIG. 8 depicts a handpiece 230 that includes rollers 234 to massage the skin. Radiation 198 can be delivered through a central portion of the handpiece 230. The massage handpiece 230 can be adapted to fit over the delivery system 162 shown in FIG. 4. In one embodiment, a delivery system can be formed with a mechanical massage device affixed. In one embodiment, vacuum can be used to pull the tissue into the device, which can provide an additional massage effect”), and drawing the skin tissue into the open tip prior to applying the laser light energy (Para [0061] – “Vacuum can be applied to draw the target region of skin against the concave surface 222 of the lens 218. Vacuum can be applied through orifice 226 in the lens 218 by a vacuum device. The lens 218 can focus the radiation 198 to the sub surface focal region 206”, Fig.7 shows that the vacuum was applied before or during the application of laser light energy however it is interpreted the target region of the skin is drawn the skin against the concave surface of the lens before the laser energy is applied so that the focused radiation is only being directed to the target).
Regarding Claim 13, Uebelhoer discloses an apparatus for treating sweat glands in a human body, the sweat glands being surrounded in the human body by fat layers (Para [0021] – “the invention features an apparatus for treating sweat glands in a target region of skin”, Fig.7 shows the treatment focal region surrounded by fatty tissue, the title is showing that it is a treatment for sweat glands therefore the focal region of treatment is a sweat gland surrounded by fatty tissue) comprising:
a source of laser light energy (Fig.4 – 158);
a controller for controlling the laser light energy source (Para [0071] – “The instruction means can prescribe a wavelength, fluence, and/or pulse duration for treatment” therefore it is interpreted there would be a controller in the disclosed apparatus to control the laser parameters prescribed);
wherein the controller is configured to cause the laser light source to apply laser light energy (Para [0019] – “Electromagnetic radiation is generated having a wavelength of about 700 nm to about 1,800 nm) to one or more portions of the human body containing the sweat glands (Abstract – “A treatment of sweat glands in a target region of skin”), at one or more wavelengths […] to target and disrupt the sweat glands reduce hyperhidrosis (Para [0019] – “Electromagnetic radiation is generated having a wavelength of about 700 nm to about 1,800 nm, and delivered to a dermal interface defined by a dermal region and a subcutaneous fat region of the target region of skin. The treatment can cause thermal injury to the dermal region, the subcutaneous fat region and/or the dermal interface to decrease sweat production in a plurality of sweat glands” Uebelhoer’s disclosure is directed toward treatment of sweat glands therefore the energy is applied to disrupt sweat glands, the claimed wavelengths are within the range disclosed by Uebelhoer therefore the controller would be capable of applying energy at the claimed wavelengths).
Conversely Uebelhoer does not teach wherein the laser light energy is applied at one or more wavelengths at which a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude, thereby increasing temperature of the sweat glands above Damaging Temperature Threshold (DTT) of the sweat glands and temperature of the fat layers below the DTT of the fat layers, to thereby selectively target and disrupt the sweat glands.
As cited above Uebelhoer discloses an electromagnetic energy radiation range with a wavelength between 700nm and 1,800nm which includes wavelengths of the one or more wavelength claimed as evidenced below by Wang et al. however Leclère discloses a specific wavelength as disclosed below.
	Leclère discloses wherein the laser light energy is applied at one or more wavelengths (pg. 173 right col. conclusion – “In this study, the laser at 924/975 nm combined with curettage was determined to be the optimal treatment option of those tested for axillary hyperhidrosis”), although Leclère does not explicitly disclose wavelengths at which a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude evidentiary reference Wang et al. below provides evidence to show at least one wavelength (975nm) provides the claimed ratio, Leclère further discloses thereby increasing temperature of the sweat glands above Damaging Temperature Threshold (DTT) of the sweat glands (Pg. 178 right col. third para. – “The two wavelengths of the laser device can damage the glands in both the superficial dermis and the subcutaneous tissue”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the laser light wavelength of Leclère to achieve the same results. One would have motivation to combine because “This treatment was safe, with few side effects and long standing effect at one year follow-up.” (Leclère Pg. 179 left col. conclusion).
As an evidence, Wang et al. hereinafter Wang teaches the 975nm wavelength of Leclère being a wavelength at which a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat is at least 10 times of magnitude. On Pg.4891 Fig. 1 the optical absorption spectra of various tissue types is shown including water and fat.  This spectra shows that at 975nm there is a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat that is at least 10 times of magnitude. Therefore, it would have been obvious to one of ordinary skill in the art to use the wavelength of Leclère as evidenced by Wang because Wang shows that the water of the sweat glands would absorb significantly more laser energy than fat and therefore the sweat glands would increase in temperature quicker than fat.
Conversely Uebelhoer and Leclère as evidenced by Wang do not teach thereby increasing temperature of the fat layers below the DTT of the fat layers to thereby selectively target and disrupt the sweat glands.
	However Altshuler hereinafter Altshuler (2010) discloses thereby increasing temperature of the fat layers below the DTT of the fat layers to thereby selectively target and disrupt the sweat glands (Para [0067] – “The spectral composition of the source can be either narrow- or broad-band, with the range of wavelengths between 400 nm and 2000 nm”, Para [0050] – “cooling of the fat tissue can be preceded by or followed by heating the fat to a temperature below its damage threshold”, Para [0061] – “Depending on the surface temperature and the duration of application, a number of processes can be initiated in the fatty tissues and the other tissues…temporal or permanent dysfunction of follicles, sebaceous and sweat glands”).
Altshuler (2010) is an analogous art considering it is in the field of treating skin tissue skin using thermal treatments.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate increasing of the temperature of fat layers below the DTT of fat layers of Altshuler (2010) to achieve the same results. One would have motivation to combine because “Thermal cycling, which includes both cooling and heating phases on the external surface of the skin, has been used to lessen the pain and/or discomfort and unwanted tissue damage outside the target treatment region”. (Altshuler (2010) - Para [0061]).
Regarding Claim 14, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 13.
Uebelhoer discloses the controller controls the laser light energy to be delivered in continuous wave (Para [0043] – “the beam of radiation can be a pulsed beam, a scanned beam (e.g., a scanned continuous wave (CW) beam), or a gated CW beam”).
Regarding Claim 15, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer discloses the application of pulsed laser light energy has the following parameters: 
(a) fluence of 5-50 j/cm2 (Para [0047] - “In one embodiment, the fluence can be from 10 to 70 J/cm2 with a 12 mm spot.”, therefore the reference is overlapping the claimed range and overlaps the range which almost span the wavelength range disclosed by the prior art and would have been obvious. See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”); 
(b) number of pulses of 1-20 (Para [0048] – “In certain embodiments, the beam of radiation can be delivered in a series of sub-pulses spaced in time such that within a region of tissue, the tissue is exposed to radiation intermittently over total time interval of about 0.1 second to about 20 seconds or about 1 second to 10 seconds”, Para [0049] – “In various embodiments, the beam of radiation can be delivered at a rate of between about 0.1 pulse per second and about 10 pulses per second, although faster and slower pulse rates can be used depending on the application”, Therefore as an example when the total time interval of sub-pulses spaced in time is 1 second and the pulse rate is 0.1 pulse per second there would be 10 pulses; 
(c) repetition rate of 0.3-5 Hz (Para [0049] – “In various embodiments, the beam of radiation can be delivered at a rate of between about 0.1 pulse per second and about 10 pulses per second, although faster and slower pulse rates can be used depending on the application”, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”);
(d) pulse width of 10-60ms (Para [0048] – “In various embodiments, the beam of radiation can have a pulse duration between about 10 μs and about 30 s, although larger and smaller pulse durations can be used depending on the application”, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”).
Regarding Claim 16, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 14.
Uebelhoer discloses the controller is configured to control the application of the pulsed laser light source to operate (Para [0071] – “The instruction means can prescribe a wavelength, fluence, and/or pulse duration for treatment” therefore it is interpreted there would be a controller in the disclosed apparatus to control the laser parameters prescribed) at the following parameters:  (a) fluence of 5-50 j/cm2 (Para [0047] - “In one embodiment, the fluence can be from 10 to 70 J/cm2 with a 12 mm spot.”, therefore the reference is overlapping the claimed range and overlaps the range which almost span the wavelength range disclosed by the prior art and would have been obvious. See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”); 
(b) number of pulses of 1-20 (Para [0048] – “In certain embodiments, the beam of radiation can be delivered in a series of sub-pulses spaced in time such that within a region of tissue, the tissue is exposed to radiation intermittently over total time interval of about 0.1 second to about 20 seconds or about 1 second to 10 seconds”, Para [0049] – “In various embodiments, the beam of radiation can be delivered at a rate of between about 0.1 pulse per second and about 10 pulses per second, although faster and slower pulse rates can be used depending on the application”, Therefore as an example when the total time interval of sub-pulses spaced in time is 1 second and the pulse rate is 0.1 pulse per second there would be 10 pulses; 
(c) repetition rate of 0.3-5 Hz (Para [0049] – “In various embodiments, the beam of radiation can be delivered at a rate of between about 0.1 pulse per second and about 10 pulses per second, although faster and slower pulse rates can be used depending on the application”, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”);
(d) pulse width of 10-60ms (Para [0048] – “In various embodiments, the beam of radiation can have a pulse duration between about 10 μs and about 30 s, although larger and smaller pulse durations can be used depending on the application”, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”).
Regarding Claim 17, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 13.
Uebelhoer discloses wherein the controller controls the laser light energy to be delivered in pulses (Para [0043] – “the beam of radiation can be a pulsed beam, a scanned beam (e.g., a scanned continuous wave (CW) beam), or a gated CW beam”).
Regarding Claim 18, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 1.
Conversely Uebelhoer does not teach wherein said absorption of the laser light energy in water is higher than the absorption of the laser light energy in fat at said one or more wavelengths.
As cited above Uebelhoer discloses an electromagnetic energy radiation range with a wavelength between 700nm and 1,800nm which includes wavelengths of the one or more wavelength claimed as evidenced below by Wang et al. however Leclère discloses a specific wavelength to the claim as disclosed below.
	Leclère discloses one or more wavelengths (pg. 173 right col. conclusion – “In this study, the laser at 924/975 nm combined with curettage was determined to be the optimal treatment option of those tested for axillary hyperhidrosis”), although Leclère does not explicitly disclose wherein said absorption of the laser light energy in water is higher than the absorption of the laser light energy in fat at said one or more wavelengths evidentiary reference Wang et al. below provides evidence to show at least one wavelength (975nm) where absorption of the laser light energy in water is higher than the absorption of the laser light energy in fat.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the laser light wavelength of Leclère to achieve the same results. One would have motivation to combine because “This treatment was safe, with few side effects and long standing effect at one year follow-up.” (Leclère Pg. 179 left col. conclusion).
As an evidence, Wang et al. hereinafter Wang teaches the 975nm wavelength of Leclère being a wavelength wherein said absorption of the laser light energy in water is higher than the absorption of the laser light energy in fat. On Pg.4891 Fig. 1 the optical absorption spectra of various tissue types is shown including water and fat.  This spectra shows that at 975nm there is a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat that is at least 10 times of magnitude and the absorption of laser light energy in water is higher than the absorption of laser light energy in fat. Therefore, it would have been obvious to one of ordinary skill in the art to use the wavelength of Leclère as evidenced by Wang because Wang shows that the water of the sweat glands would absorb significantly more laser energy than fat and therefore the sweat glands would increase in temperature quicker than fat.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uebelhoer (US 20110190745 A1), Leclère et al. NPL 2015 (“Efficacy and Safety of Laser Therapy on Axillary Hyperhidrosis After One Year Follow-Up:A Randomized Blinded Controlled Trial”), Altshuler (US 20100036295 A1) as evidenced by Wang et al. NPL 2010 (“Detection of lipid in atherosclerotic vessels using ultrasound-guided spectroscopic intravascular photoacoustic imaging”) as applied to claim 3 above, and further in view of Altshuler (US 6015404).
Regarding Claim 6, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Uebelhoer does not teach the time delay between pulses is between the TRT of fat cells and the TRT of sweat glands.
However Altshuler (US 6015404) hereinafter Altshuler (601) discloses a time delay for pulsed laser light energy between pulses is between the TRT of fat cells and the TRT of sweat glands (Abstract – “two laser pulses may be utilized, which pulses are spaced by a time which is preferably greater than the thermal relaxation time for affected regions not under treatment, for example an epidermis through which the energy is passed to an area under treatment, but is less than the thermal relaxation time of the area under treatment” therefore when a sweat gland is under treatment for hyperhidrosis the time delay would be greater than the TRT of the fat cells surrounding the sweat glands and less than the TRT of the sweat gland being treated and therefore the delay time is in-between the two TRT values).
Altshuler (601) is an analogous arts considering it is in the field of applying laser energy to the skin.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the time delay of Altshuler (601) to achieve the same results. One would have motivation to combine because it “optimizes treatment while minimizing damage to the patient's skin areas not under treatment” (Altshuler (601)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uebelhoer (US 20110190745 A1), Leclère et al. NPL 2015 (“Efficacy and Safety of Laser Therapy on Axillary Hyperhidrosis After One Year Follow-Up:A Randomized Blinded Controlled Trial”), Altshuler (US 20100036295 A1) as evidenced by Wang et al. NPL 2010 (“Detection of lipid in atherosclerotic vessels using ultrasound-guided spectroscopic intravascular photoacoustic imaging”) as applied to claim 1 above, and further in view of Merchant (US 20050010271 A1).
Regarding Claim 19, Uebelhoer, Leclère, Wang, and Altshuler (2010) disclose all the elements of the claimed invention as cited in claim 1.
Conversely Uebelhoer does not teach wherein said absorption of the laser light energy in water is lower than the absorption of the laser light energy in fat at said one or more wavelengths.
However Merchant discloses one or more wavelengths (Abstract – “The most preferred method involves non-invasively painting the affected area with an Aura-i laser (532 nm wavelength”), although Merchant does not explicitly disclose wherein said absorption of the laser light energy in water is lower than the absorption of the laser light energy in fat at said one or more wavelengths evidentiary reference Wang et al. below provides evidence to show at least one wavelength (532nm) where absorption of the laser light energy in water is lower than the absorption of the laser light energy in fat
Merchant is an analogous art considering they it is in the field of applying laser energy to the skin to treat skin conditions such as hyperhidrosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the wavelength of Merchant to achieve the same results. One would have motivation to combine because “utilization of the method can reduce and in some cases largely or completely eliminate hyperhidrosis” (Merchant - Para [0040)]). 
As an evidence, Wang et al. hereinafter Wang teaches the 532nm wavelength of Merchant being a wavelength wherein said absorption of the laser light energy in water is lower than the absorption of the laser light energy in fat. On Pg.4891 Fig. 1 the optical absorption spectra of various tissue types is shown including water and fat.  This spectra shows that at 532nm there is a ratio between absorption of the laser light energy in water and the absorption of the laser light energy in fat that is at least 10 times of magnitude and the absorption of laser light energy in water is lower than the absorption of laser light energy in fat. Therefore, it would have been obvious to one of ordinary skill in the art to use the wavelength of Merchant as evidenced by Wang because Wang shows that the fat would absorb significantly more laser energy than water and because fat surrounds sweat glands the heat produced in the fat would also heat the sweat glands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altshuler (US 20040147984) discloses bulk heating of the skin
Grollier et al. (WO 2009147617 A1) discloses a range of 800nm to 1200nm for laser treatment of perspiration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.L./Examiner, Art Unit 3793                       

/JASON M IP/Primary Examiner, Art Unit 3793